UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                                No. 00-20133




                        UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,


                                    VERSUS


                        JAMES AUTHOR HARRIS, II,


                                                     Defendant-Appellant.



             Appeal from the United States District Court
              For the Southern District of Texas, Houston
                            H-99-CR-539-ALL

                              December 22, 2000



Before JOLLY and DAVIS, Circuit Judges, and RESTANI*, Judge.

PER CURIAM:**

       In   this   direct,    criminal   appeal,   Harris   challenges   his

conviction and sentence and raises the following points of error:

       1.   The district court abused its discretion by failing to

  *
   Judge, U.S.        Court    of   International    Trade,    sitting    by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
adopt Harris’s proposed jury instruction on unanimity;

     2.   The evidence was insufficient to support a conviction on

the twelve offenses charged;

     3. The indictment was prejudicial because it either contained

duplicitous charges or disjunctive charges; and

     4.   The district court erred in its loss calculations which

requires resentencing.

     After a careful review of the record and considering the

briefs and arguments of counsel, we are satisfied that the district

court committed no reversible error.

     AFFIRMED.




                                 2